SUBSCRIPTION AGREEMENT
 
THIS AGREEMENT IS MADE AS OF THE 16th DAY OF JUNE, 2011
 
BETWEEN:
 
RGLD GOLD CANADA, INC., a body corporate subsisting under the laws of Canada and
having a registered office at Suite 5300, Toronto Dominion Bank Tower, Toronto
Ontario,  M5K 1E6
 
(“Royal Gold”)
 
AND
 
SEABRIDGE GOLD INC, a body corporate subsisting under the laws of Canada and
having an office at 106 Front Street East, Toronto, Ontario, M5A 1E1
 
(“Seabridge”)
 
WHEREAS:
 
A.
Pursuant to the terms of an option agreement (the “Option Agreement”) dated June
16, 2011 between Royal Gold and Seabridge, Royal Gold and Seabridge are entering
into this Agreement in order to complete the First Tranche Subscription on the
terms and conditions contained herein.

 
B.
Royal Gold wishes to subscribe for, and Seabridge wishes to issue, that number
of common shares in the capital of Seabridge (the “Common Shares”) equal to the
Purchase Price (as defined below) divided by the Subscription Price (as defined
below).

 
C.
The parties have entered into this Agreement in order to set out the terms and
conditions on which Royal Gold and Seabridge will complete the First Tranche
Subscription.

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants made herein and in the Option Agreement and the exchange of cash for
Common Shares as contemplated hereby, the parties hereto covenant and agree as
follows:
 
1.
Capitalized Terms. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Option Agreement.

 
2.
Subscription.  Royal Gold hereby agrees to subscribe for and agrees to purchase
(the “Subscription”) from Seabridge the Purchased Shares (as defined below) at
the Subscription Price (as defined below) for aggregate consideration of
CDN$30,000,000 (the “Purchase Price”), upon and subject to the terms and
conditions, and the covenants, representations and warranties set forth
herein.  The Purchased Shares will be issued and registered in the name of Royal
Gold at the address indicated in Schedule “A” of this Agreement.

 
3.
Determination of Subscription Price and Purchased Shares. For the purposes of
Section 2:

 
 
(a)
the subscription price per Common Share (the “Subscription Price”) shall be
equal to a premium of 15% to the volume weighted average trading price of the
Common Shares on the Toronto Stock Exchange (the “TSX”) for the five trading day
period ending two days prior to the public announcement of the execution of the
Option Agreement and this Agreement; and

 
 
(b)
the number of Common Shares subscribed for by Royal Gold hereunder (the
“Purchased Shares”) shall be equal to the Purchase Price divided by the
Subscription Price.



 
 

--------------------------------------------------------------------------------

 
2


4.
Closing Date. The closing date (the “Closing Date”) for the Subscription shall
be the first Business Day following satisfaction of the conditions set forth in
Sections 5 and 6, which date the parties currently anticipate will be June 24,
2011, or such other date as agreed to in writing by Seabridge and Royal Gold.

 
5.
Conditions to the Subscription. The obligations of the parties to complete the
Subscription are subject to the following conditions being satisfied by the
Closing Date:

 
 
(a)
each party has delivered to the other party an executed copy of this Agreement
(including, with respect to Royal Gold, an executed copy of Schedule A);

 
 
(b)
the conditional approval (the “Exchange Approvals”) of the TSX and the NYSE Amex
Equities (collectively, the “Exchanges”) to issue and list the Purchased Shares
shall have been obtained by Seabridge (such approvals to be subject only to the
filing of the customarily required documents and payment of the required fees
within the time stipulated by the Exchanges) and Closing shall be in compliance
with such approvals;

 
 
(c)
each party has delivered to the other party an officer’s certificate confirming
that the representations and warranties of each of the parties contained in this
Agreement (and, with respect to Seabridge, its representations and warranties
under the Option Agreement) are true and correct in all material respects as of
the Closing Date;

 
 
(d)
no cease trade order, injunction, prohibition or other lawful order shall exist
that precludes the Subscription; and

 
 
(e)
no action or proceeding shall be pending or threatened to enjoin or prohibit the
issuance of the Purchased Shares.

 
6.
Additional Conditions to the Subscription for the benefit of Royal Gold. In
addition to the conditions set out in Section 5, the obligation of Royal Gold to
complete the Subscription is also subject to the following conditions being
satisfied by the Closing Date:

 
 
(a)
no material adverse change affecting the Project, the Subject Properties, the
Shares or Seabridge shall have occurred between the execution date of this
Agreement and the Closing Date; and

 
 
(b)
the delivery of legal opinions satisfactory to Royal Gold.

 
7.
Deliveries and Payment.

 
 
(c)
Royal Gold will deliver concurrently with the execution of this Agreement, a
duly completed and executed copy of Schedule A hereto;


 
 

--------------------------------------------------------------------------------

 
3

 
 
(d)
Royal Gold will deliver on or prior to 12:00 p.m. (Toronto time) on the Closing
Date payment of the Purchase Price (in CDN$) for the Purchased Shares by
certified cheque or bank draft payable to Seabridge or evidence of payment
having been made by wire transfer to:

 

 
BENEFICIARY BANK:
 
BANK OF MONTREAL
MAIN BRANCH TORONTO
FIRST CANADIAN PLACE
TORONTO, ONTARIO
M5X 1A3
CANADA
Ph. 416-867-5050
         
INSTITUTION CODE:
 
001
         
TRANSIT:
 
00022
         
ACCOUNT NO.:
 
1435089
         
SWIFT BIC ADDRESS:
 
BOFMCAM2

 
 
(e)
Seabridge will deliver to Royal Gold at the completion of the Subscription (the
“Closing”) on the Closing Date:

 
 
(i)
certificates representing the Purchased Shares; and

 
 
(ii)
a copy of the Exchange Approvals; and

 
 
(f)
Seabridge and Royal Gold agree that the funds referred to in paragraph (b) above
will be held in escrow and shall only be released from escrow upon confirmation
by each of Seabridge and Royal Gold (or its Canadian counsel) that the closing
conditions referred to in this Agreement have been satisfied.  In the event that
the Closing does not occur on or before 4:00 p.m. (Toronto time) on the Closing
Date, then unless Seabridge and Royal Gold otherwise agree in writing, Seabridge
will return the funds referred to in paragraph (b) to Royal Gold as soon as
practicable in accordance with written instructions provided by Royal Gold to
Seabridge.



8.
Termination by Subscriber.  If the Closing does not occur by 4:00 p.m. (Toronto
time) on the date that is 21 days after the date of this Agreement, or such
later date as may be agreed to in writing by the parties, Royal Gold may
terminate this Agreement and Seabridge will return the funds referred to in
paragraph (b) to Royal Gold as soon as practicable in accordance with written
instructions provided by Royal Gold to Seabridge.

 
9.
Use of Proceeds. The net proceeds of the Purchase Price will be used by
Seabridge for general corporate purposes, including funding for Exploration and
Development of the Project.

 
10.
Representations and Warranties of Seabridge.  By accepting this offer, Seabridge
represents and warrants to Royal Gold that as of the date hereof and as of the
Closing Date:

 
 
(a)
Seabridge and its material subsidiaries, if any, (the “Subsidiaries”) are valid
and subsisting corporations duly incorporated and in good standing under the
laws of the jurisdictions in which they are incorporated, continued or
amalgamated and have all requisite corporate power and authority to carry on
their respective businesses, as now conducted and as presently proposed to be
conducted and to own their respective assets;



 
 

--------------------------------------------------------------------------------

 
4


 
(b)
Seabridge and its Subsidiaries are duly registered and licensed to carry on
business in the jurisdictions in which they carry on business or own property
where so required by the laws of that jurisdiction;

 
 
(c)
Seabridge is a reporting issuer under the securities laws of Ontario and the
United States and Seabridge is not in material default of any of the
requirements of the securities laws of such jurisdictions or any of the
administrative policies or notices of the Exchanges;

 
 
(d)
the Common Shares are listed and posted for trading on the Exchanges;

 
 
(e)
the authorized capital of Seabridge consists of an unlimited number of common
shares without par value, of which 41,355,185 Common Shares were issued and
outstanding on June 13, 2011;

 
 
(f)
no person has any right, agreement or option, present or future, contingent or
absolute, or any right capable of becoming such a right, agreement or option,
for the issue or allotment of any unissued shares in the capital of Seabridge or
its Subsidiaries or any other security convertible into or exchangeable for any
such shares, or to require Seabridge or its Subsidiaries to purchase, redeem or
otherwise acquire any of the issued and outstanding shares in its capital except
for, as at June 13, 2011, an aggregate of 2,221,000 Shares reserved for issue
pursuant to outstanding options, warrants, share incentive plans, convertible,
exercisable and exchangeable securities and other rights to acquire Shares;

 
 
(g)
Seabridge has filed all material forms, reports, documents and information
required to be filed by it, whether pursuant to applicable securities laws or
otherwise, with the Exchanges or the applicable securities commissions or other
securities regulatory authorities of the provinces of Canada as the context
requires (the “Regulatory Authorities”) since January 1, 2008 (the “Disclosure
Documents”), and no material change has occurred in relation to Seabridge which
has not been publicly disclosed since December 31, 2010 and Seabridge has not
filed any confidential material change reports which continue to be
confidential.  As of the time of each of the Disclosure Documents being filed
with the applicable securities regulators and on SEDAR, none of the Disclosure
Documents contained any misrepresentation (as defined in applicable securities
laws);

 
 
(h)
Seabridge has and on the Closing Date will have all requisite legal and
corporate power and authority to execute and deliver this Agreement, to sell and
issue the Purchased Shares, and to carry out and perform its obligations under
this Agreement;

 
 
(i)
all corporate action on the part of Seabridge and its directors, for the
authorization, execution, delivery, and performance of its obligations under
this Agreement by Seabridge has been taken and upon Closing this Agreement shall
constitute legal, valid and binding obligations of Seabridge, enforceable
against Seabridge.  The Purchased Shares have been or will be prior to the
Closing duly authorized, executed and delivered and when issued will be validly
issued, fully paid and non-assessable shares in the capital of Seabridge;

 
 
(j)
the issuance and sale of the Purchased Shares by Seabridge and the performance
by Seabridge of its obligations under this Agreement does not and will not
conflict with and does not and will not result in a breach of any of the terms,
conditions or provisions of its constating documents or result in the breach of,
or accelerate the performance required by, any agreement to which Seabridge is a
party;

 
 
(k)
the Disclosure Documents do not contain any material misrepresentation or omit
any material fact relating to Seabridge;



 
 

--------------------------------------------------------------------------------

 
5


 
(l)
except as qualified by the Disclosure Documents, Seabridge is the beneficial
owner of the properties, business and assets or the interests in the properties,
business or assets referred to in the Disclosure Documents;

 
 
(m)
Seabridge and its Subsidiaries have filed all federal, provincial, local and
foreign tax returns which are required to be filed, or have requested extensions
thereof, and have paid all taxes required to be paid by them and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for such assessments, fines and penalties
which are currently being contested in good faith, and such returns are true and
correct in all material respects;

 
 
(n)
Seabridge and its Subsidiaries have established on their books and records, as
may be applicable, reserves which are adequate for the payment of all taxes not
yet due and payable and there are no liens for taxes on the assets of Seabridge
or its Subsidiaries except for taxes not yet due, and there are no audits of any
of the tax returns of Seabridge or its Subsidiaries which are known by
Seabridge’s management to be pending, and there are no claims which have been or
may be asserted relating to any such tax returns which, if determined adversely,
would result in the assertion by any governmental agency of any deficiency which
would have a material adverse effect on the properties, business or assets of
Seabridge or its Subsidiaries;

 
 
(o)
the financial statements of Seabridge contained in the Disclosure Documents; (i)
were reported in accordance with Canadian generally accepted accounting
principles applied on a basis consistent with that of the preceding periods; and
(ii) presented fairly the consolidated financial position of Seabridge and its
Subsidiaries, if any, as of the respective dates thereof and the consolidated
results of operations of Seabridge and its Subsidiaries, if any, for the periods
covered thereby and accurately reflect all material liabilities (accrued,
absolute, contingent or otherwise) of Seabridge and its Subsidiaries, if any,
for the periods covered thereby and no adverse material changes in the financial
position of Seabridge (on a consolidated basis) have taken place since the date
thereof;

 
 
(p)
For the fiscal year ended December 31, 2010, Seabridge was not a Passive Foreign
Investment Company (“PFIC”) as defined in IRC Sec. 1297;

 
 
(q)
no order ceasing, halting or suspending trading in securities of Seabridge nor
prohibiting the sale of such securities has been issued to and is outstanding
against Seabridge or, to the best of Seabridge’s knowledge, against its
directors, officers or promoters or any other companies that have common
directors, officers or promoters, and to the best of Seabridge’s knowledge, no
investigations or proceedings for such purposes are pending or threatened; and

 
 
(r)
the representations and warranties of Seabridge set out in Section 2.02 of the
Option Agreement are true and correct as of the date hereof and the Closing Date
(and Seabridge is hereby deemed to have repeated such representations and
warranties as of the date hereof and the Closing Date).

 
11.
Risks of Private Placement and Offshore Purchaser.  Royal Gold acknowledges
that:

 
 
(a)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Purchased Shares;

 
 
(b)
there is no government or other insurance covering the Purchased Shares;

 
 
(c)
there are risks associated with the purchase of the Purchased Shares;


 
 

--------------------------------------------------------------------------------

 
6
 
 
(d)
there are restrictions on Royal Gold's ability to resell the Purchased Shares
and it is the responsibility of Royal Gold to find out what those restrictions
are and to comply with them before selling the Purchased Shares; and

 
 
(e)
Seabridge has advised Royal Gold that Seabridge is relying on exemptions from
the requirements to provide Royal Gold with a prospectus and to sell the
Purchased Shares through a person registered to sell securities under the
securities legislation of Ontario and Royal Gold's jurisdiction of residence
and, as a consequence of acquiring the Purchased Shares pursuant to these
exemptions, certain protections, rights and remedies provided by such securities
legislation, including statutory rights of rescission or damages, will not be
available to Royal Gold.

 
12.
Purchasing as Principal.  Royal Gold represents and warrants that:

 
 
(a)
the Purchased Shares are being purchased for investment purposes only and not
with a view to resale or distribution or in a series of transactions involving
purchases and sales of the Purchased Shares and the Purchased Shares are being
purchased by Royal Gold as principal for its own account and not for the benefit
of any other person;

 
 
(b)
Royal Gold was not created and is not being used solely to purchase or hold the
Purchased Shares in reliance on the exemption from the prospectus requirement
set out in Subsection 2.10(1) of National Instrument 45-106 ("NI 45-106") of the
Canadian Securities Administrators; and

 
 
(c)
Royal Gold is purchasing sufficient Purchased Shares such that the aggregate
acquisition cost of the Purchased Shares is not less than CDN$150,000 payable in
cash and Royal Gold is not a Person (within the meaning of applicable Canadian
securities laws) created or being used solely to permit the purchase of the
Purchased Shares by a group of Persons (within the meaning of applicable
Canadian securities laws) whose individual share of the aggregate acquisition
cost of the Purchased Shares is less than CDN$150,000.

 
13.
Capacity, Authority and Compliance.  Royal Gold represents and warrants that:

 
 
(a)
Royal Gold is a valid and subsisting corporation, has the necessary corporate
capacity and authority to enter into and to observe and perform its covenants
and obligations under this Agreement and has taken all necessary corporate
action in respect thereof;

 
 
(b)
this Agreement has been duly authorized and validly executed by Royal Gold and
upon acceptance by Seabridge of this Agreement this Agreement will constitute a
legal, valid and binding contract of Royal Gold, enforceable against Royal Gold
in accordance with its terms;

 
 
(c)
the entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any terms or provisions of any law
applicable to, or, if applicable, the constating documents of, Royal Gold, or
any agreement, written or oral, to which Royal Gold may be a party or by which
Royal Gold is or may be bound; and

 
 
(d)
no person has represented that such person or another person will resell or
repurchase any of the Purchased Shares or refund all or any of the purchase
price of the Purchased Shares, and that no person has given an undertaking
relating to the future value or price of any the Purchased Shares.

 
14.
No Offering Memorandum.  Royal Gold acknowledges that Royal Gold has not been
furnished with, nor does it need to receive, an offering memorandum or other
document prepared by Seabridge describing its business or affairs, in order to
assist it in making an investment decision in respect of the Purchased Shares.

 
15.
Knowledge and Experience.  Royal Gold represents and warrants that Royal Gold
has such knowledge and experience in financial and business affairs as to be
capable of evaluating the merits and risks of the investment hereunder and is
able to bear the economic risk of loss of such investment.

 
 
 

--------------------------------------------------------------------------------

 
7
 
16.
No U.S. Registration.  Royal Gold is aware and accepts that the Purchased Shares
have not been and will not be registered under the United States Securities Act
of 1933, as amended (the "U.S. Securities Act"), or the securities laws of any
state of the United States and, subject to certain exemptions, may not be
offered or sold in the United States or to, or for the account or benefit of,
any U.S. Person.  "U.S. Person" has the meaning set forth in Rule 902 of
Regulation S under the U.S. Securities Act.  Royal Gold acknowledges that,
subject to certain exceptions provided under the U.S. Securities Act, the
Purchased Shares may not be offered, sold or otherwise transferred to, any
person in the United States or any U.S. Person or person acting for the account
or benefit thereof, unless such Purchased Shares are registered under the U.S.
Securities Act and applicable state securities laws or unless an exemption from
such registration requirements is available, and Royal Gold understands that
certificates representing the Purchased Shares issued to it will so
indicate.  "United States" means the United States of America, its territories
and possessions, any state of the United States, and the District of Columbia.

 
17.
U.S. Registration Exemption.  Royal Gold represents and warrants that Royal Gold
has completed and executed the Certification of Purchaser attached hereto as
Schedule B and hereby confirms the truth and accuracy of all statements made
therein by the Subscriber and that such statements will be true and accurate on
the Closing Date.

 
18.
Residence.  Royal Gold represents and warrants that Royal Gold has a registered
office and is otherwise subject to the laws of, the jurisdiction disclosed under
"Subscriber's Address" in Schedule “A” of this Agreement.

 
19.
Resale Restrictions and Legends.

 
 
(a)
Royal Gold understands and acknowledges that the Purchased Shares will be
subject to certain resale and transfer restrictions under applicable securities
laws; and

 
 
(b)
Royal Gold acknowledges that it has been advised to consult its own legal
advisors with respect to applicable resale and transfer restrictions, that it is
solely responsible for complying with such restrictions and Royal Gold covenants
and agrees to comply with the restrictions referred to in subparagraph (a) above
and all other applicable resale and transfer restrictions.  In this regard,
under certain Canadian securities instruments and policies and the rules of the
TSX Royal Gold acknowledges that Seabridge will put the following legends on any
certificates representing the Purchased Shares:

 
"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [four months plus one day after the closing
date.]."
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE ("TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN SETTLEMENT OF
TRANSACTIONS ON TSX".

 
 

--------------------------------------------------------------------------------

 
8

 
20.
Notations Regarding Resale Restrictions.  Royal Gold acknowledges and agrees
that Seabridge shall make a notation on its records or give instructions to the
transfer agent of Royal Gold's Purchased Shares in order to implement the
restrictions on transfer set out in applicable legislation.

 
21.
PFIC. Seabridge shall promptly provide Royal Gold with such tax and financial
information relating to Seabridge’s status as a PFIC on an annual basis as may
be reasonably requested by Royal Gold.  If at any time Seabridge is or becomes a
PFIC, then Seabridge will assist Royal Gold in providing any information
required for any related U.S. tax filings as requested by Royal Gold.

 
22.
Material Adverse Change. Seabridge shall promptly notify Royal Gold in writing
of any material adverse change affecting the Project, the Subject Properties,
the Shares or Seabridge between the execution date of this Agreement and the
Closing Date.

 
23.
Costs.  Royal Gold acknowledges and agrees that all costs incurred by Royal Gold
(including any fees and disbursements of any legal counsel retained by Royal
Gold) relating to the sale of the Purchased Shares to Royal Gold shall be borne
by Royal Gold.

 
24.
Indemnification. Each party shall indemnify and save the other harmless from any
loss, expense, liability, actual or threatened claim, count, cause of action,
action, suit, proceeding or demand of any kind or nature arising out of or in
connection with any breach of any representation, warranty, covenant, agreement
or condition made by them and contained in this Agreement.  A party may waive
the breach by the other party of any of such party’s representations,
warranties, covenants, agreements or conditions in whole or in part at any time
without prejudice to its right in respect of any other breach of the same or any
other representation, warranty, covenant, agreement or condition.

 
25.
Survival. The representations, warranties and agreements set forth in this
Agreement shall survive the termination of this Agreement for a period of two
years.

 
26.
Governing Law and Attornment.  This Agreement and all related agreements between
the parties hereto shall be governed by and construed in accordance with the
laws of the Province of Ontario, without reference to its rules governing the
choice or conflict of laws.  The parties hereto irrevocably attorn and submit to
the exclusive jurisdiction of the courts of the Province of Ontario, sitting in
the city of Toronto, with respect to any dispute to or arising out of this
Agreement.

 
27.
Further Assurances.  Royal Gold and Seabridge agree that they each will execute
or cause to be executed and delivered all such further and other documents and
assurances, and do and cause to be done all such further acts and things as may
be necessary or desirable to carry out this Agreement according to its true
intent, and to secure the approval of the Regulatory Authorities hereto.

 
28.
Consent to the Disclosure of Information.  This Agreement and the attachments
hereto require Royal Gold to provide certain personal information to
Seabridge.  Such information is being collected by Seabridge for the purposes of
completing the private placement of the Purchased Shares, which includes,
without limitation, determining Royal Gold's eligibility to purchase Royal
Gold's Purchased Shares under applicable securities legislation, preparing and
registering any certificates representing Royal Gold's Purchased Shares to be
issued to Royal Gold, completing filings required by the Exchanges or other
Regulatory Authorities, indirect collection of information by the Exchanges or
Regulatory Authority under authority granted in applicable securities
legislation and the administration and enforcement of the applicable securities
legislation by the Regulatory Authorities.  Royal Gold acknowledges that Royal
Gold's personal information including Royal Gold’s full name, registered
address, telephone number and other details of its subscription hereunder will
be disclosed by Seabridge to: (a) the Exchanges and other Regulatory
Authorities; (b) Seabridge's registrar and transfer agent; and (c) any of the
other parties involved in the private placement, including legal counsel to
Seabridge; and may be disclosed by Seabridge to (d) the Canada Revenue Agency;
and (e) any other person to whom it is required to disclose such information
under applicable legislation or authority.  By executing this Agreement, Royal
Gold consents to and authorizes the foregoing collection, use and disclosure of
Royal Gold's personal information.  Royal Gold also consents to and authorizes
the filing of copies or originals of any of this Agreement (including
attachments) as may be required to be filed with the Exchanges or other
Regulatory Authorities in connection with the transactions contemplated
hereby.  In addition, Royal Gold consents to and authorizes the collection, use
and disclosure of all such personal information by the Exchanges and other
Regulatory Authorities in accordance with their requirements, including the
provision to third party service providers, from time to time.  The contact
information for the officer of Seabridge who can answer questions about this
collection of information is as follows:


 
 

--------------------------------------------------------------------------------

 
9

Chris Reynolds, Chief Financial Officer
Seabridge Gold Inc.
106 Front Street East, Suite 400
Toronto, Ontario
M5A 1E1
Telephone:  (416) 367-9292
 
If Royal Gold has any questions about the collection of Personal Information by
the Ontario Securities Commission, please contact the Administrative Assistant
to the Director of Corporate Finance, Suite 1903, Box 5520 Queen Street West,
Toronto, Ontario, M5H 3S8, Tel: (416) 593-8086.
 
29.
Proceeds of Crime. Royal Gold represents and warrants that no portion of the
Purchase Price to be advanced by Royal Gold to Seabridge hereunder will
represent proceeds of crime for the purposes of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the "PCMLA") and Royal Gold
acknowledges that Seabridge may in the future be required by law to disclose
Royal Gold's name and other information relating to this Agreement and Royal
Gold's subscription hereunder, on a confidential basis, pursuant to the
PCMLA.  To the best of the knowledge of Royal Gold (i) no portion of the
Purchase Price to be provided by Royal Gold (A) has been or will be derived from
or related to any activity that is deemed criminal under the law of Canada, the
United States or any other jurisdiction, or (B) is being tendered on behalf of a
person or entity who has not been identified to Royal Gold, and (ii) it shall
promptly notify Seabridge if Royal Gold discovers that any of such
representations ceases to be true, and to provide Seabridge with appropriate
information in connection therewith.

 
30.
Notice.  Documents will be considered to have been delivered (i) on the date of
transmission, if delivered by fax or e-mail, (ii) the date of delivery, if
delivered by hand during normal business hours or by prepaid courier, or (iii)
five business days after the date of mailing, if delivered by mail, to Seabridge
or to Royal Gold at the address set forth on the face page of this Agreement.

 
31.
The Agreement.  This Agreement includes all schedules hereto, and all of the
statements of Royal Gold in such schedules are incorporated into this Agreement
for the benefit of Seabridge.  This Agreement and the Option Agreement
constitutes the entire agreement between the parties in respect of the subject
matter hereof and supersedes any and all prior agreements, representations,
warranties or covenants, express or implied, written or verbal, except as may be
expressed herein.

 
32. 
Currency.  All references to currency herein are to lawful money of Canada.

 
33.
Instrument in Writing.  Subject to the terms hereof, neither this Agreement nor
any provision hereof shall be modified, changed, discharged or terminated except
by an instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

 
34.
Enurement.  This Agreement shall enure to the benefit of and be binding upon the
parties and their respective heirs, executors, administrators and successors but
otherwise cannot be assigned.

 
35.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when delivered, either in original, scanned or facsimile or other
electronic form, shall be deemed to be an original and all of which together
shall constitute one and the same document.


 
 

--------------------------------------------------------------------------------

 
10

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the day
and year first above written.
 
RGLD GOLD CANADA, INC.


 
/s/William Heissenbuttel                  
Authorized signatory
 
SEABRIDGE GOLD INC.
 
/s/Rudi P. Fronk                               
Authorized signatory


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
SUBSCRIPTION INFORMATION
 
TO: 
SEABRIDGE GOLD INC. (the "Issuer")



RE: 
SUBSCRIPTION FOR SECURITIES OF THE ISSUER

 
RGLD GOLD CANADA, INC. (the “Subscriber”) either [check appropriate box]:
 
XX
owns directly or indirectly, or exercises control or direction over, no Common
Shares or securities convertible into Common Shares; or

 
o
owns directly or indirectly, or exercises control or direction over,
____________ Common Shares and convertible securities entitling the holder
thereof to acquire an additional ____________ Common Shares.

 
Please register the Purchased Shares as follows:
 
Certificate Registration Instructions :
 
ROYAL GOLD CANADA,
INC.                                                                        
Name
 
 
Account reference, if applicable
 
SUITE 5300, TORONTO DOMINION BANK TOWER 
Subscriber’s Address
 
TORONTO ONTARIO M5K
1E6                                                                
 



 
The telephone number of the Subscriber is (303) 573-1660.
 


 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
CERTIFICATION OF PURCHASER
 
TO:           SEABRIDGE GOLD INC. (the "Issuer")


RE:           SUBSCRIPTION FOR SECURITIES OF THE ISSUER
 
Capitalized terms not specifically defined in this certification have the
meaning ascribed to them in the Subscription Agreement to which this Schedule B
is attached.  In the event of a conflict between the terms of this certification
and such Subscription Agreement, the terms of this certification shall prevail.
 
In addition to the covenants, representations and warranties contained in the
Subscription Agreement to which this Schedule B is attached, the undersigned
Subscriber covenants, represents and warrants to the Issuer that:
 
(a)
It has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Purchased
Shares and it is able to bear the economic risk of loss of its entire
investment.

 
(b)
The Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of its subscription for Common
Shares of the Issuer and it has had access to such information concerning the
Issuer as it has considered necessary or appropriate in connection with its
investment decision to acquire the Purchased Shares, including access to the
Issuer's public filings available on the Internet at www.sedar.com, and that any
answers to questions and any request for information have been complied with to
the Subscriber's satisfaction.

 
(c)
It is acquiring the Purchased Shares for its own account and not with a view to
any resale, distribution or other disposition of the Purchased Shares in
violation of the United States federal or state securities laws.

 
(d)
It understands (i) the Purchased Shares have not been and will not be registered
under the United States Securities Act of 1933, as amended (the "U.S. Securities
Act") or the securities laws of any state of the United States and will be
"restricted securities", as defined in Rule 144 under the U.S. Securities Act;
(ii) the sale contemplated hereby is being made to “accredited investors” (as
defined in Rule 501(a) of Regulation D under the Securities Act) in reliance on
the exemption from the registration requirements of the U.S. Securities Act
provided by Rule 506 of Regulation D thereunder; and (iii) the Purchased Shares
may not be offered, sold, pledged or transferred in the United States or by or
on behalf of a U.S. Person unless the Purchased Shares are registered under the
U.S. Securities Act and applicable state securities laws, or unless an exemption
from such registration requirements is available.

 
(e)
The Subscriber is an "accredited investor" as defined in Rule 501(a) of
Regulation D under the U.S. Securities Act by virtue of being a corporation with
total assets in excess of US$5,000,000.

 
(f)
The Subscriber has not purchased the Purchased Shares as a result of any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the U.S. Securities Act).

 
(g)
It understands and agrees that the Purchased Shares may not be acquired in the
United States or by or on behalf of a U.S. Person or a person in the United
States unless registered under the U.S. Securities Act and any applicable state
securities laws or unless an exemption from such registration requirements is
available.

 
(h)
If the Subscriber decides to offer, sell, pledge or otherwise transfer any of
the Purchased Shares, it will not offer, sell, pledge or otherwise transfer any
of the Purchased Shares directly or indirectly, other than pursuant to
registration under or an exemption or exclusion from the U.S. Securities Act and
any applicable state laws;

 

 
 

--------------------------------------------------------------------------------

 

 
(i)
The certificates representing the Purchased Shares issued hereunder, as well as
all certificates issued in exchange for or in substitution of the foregoing,
until such time as is no longer required under the applicable requirements of
the U.S. Securities Act or applicable state securities laws, will bear, on the
face of such certificate, the following legends:

 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT") OR
THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IF
REGISTERED UNDER THE U.S. SECURITIES ACT OR (A) TO SEABRIDGE GOLD INC. (THE
“COMPANY”); (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT; (C) IN ACCORDANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS; OR (D) IN ANOTHER TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE
OF PARAGRAPH (D), THE SELLER FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF
RECOGNIZED STANDING OR OTHER EVIDENCE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO SUCH EFFECT.  THE PRESENCE OF THIS LEGEND MAY
IMPAIR THE ABILITY OF THE HOLDER HEREOF TO EFFECT "GOOD DELIVERY" OF THE
SECURITIES REPRESENTED HEREBY ON A CANADIAN STOCK EXCHANGE.";
 
(j)
It undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber which
takes place prior to the Closing Date.

 


Dated _______________ 2011.

 
X
 
Authorized signatory (if Subscriber is not an individual)
     
Name of Subscriber (please print)
     
Name of authorized signatory (please print)
     
Official capacity of authorized signatory (please print)


